Case 1:19-cv-23409-BB Document 1-2 Entered on FLSD Docket 08/14/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                         IN ADMIRALTY

                                             CASE NO.

 OMICRON BLUE, LLC,

        Plaintiff,

 v.

 UNDERWRITERS AT LLOYD’S,
 LONDON, ENGLAND AS PER
 COVERNOTE B0901LC1717835000
 LONDON,

       Defendants.
 _________________________________________/

 To:    UNDERWRITERS AT LLOYD’S LONDON, ENGLAND
        By Service Upon:
        c/o Florida Chief Financial Officer as RA
        200 East Gaines Street
        Tallahassee, FL 32399-4201

        A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received
 it) – or 60 days if you are the United States or a United States agency, or an officer or employee
 of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) – you must serve on the plaintiffs
 an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintiffs or plaintiffs’ attorneys, whose
 names and address are:

         Stephen A. Marino, Jr., Esq., smarino@vpm-legal.com; smcgee@vpm-legal.com
                         S. Alice Weeks, Esq., sweeks@vpm-legal.com
                                    Ver Ploeg & Marino, P.A.
                                  100 S.E. 2nd Street, 30th Floor
                                         Miami, FL 33131
                             305-577-3996; 305-577-3558 facsimile
Case 1:19-cv-23409-BB Document 1-2 Entered on FLSD Docket 08/14/2019 Page 2 of 2
                                Omicron Blue, LLC v. Underwriters at Lloyd’s, London, England

       If you fail to respond, judgment by default will be entered against you for the relief
 demanded in the complaint. You must also file your answer or motion with the court.

 CLERK OF COURT


                                                  ________________________________
 Signature of Clerk or Deputy Clerk                     Date




                                              2
